Electronically Filed
                                                       Supreme Court
                                                       SCAD-17-0000333
                                                       01-MAY-2017
                                                       09:27 AM



                          SCAD-17-0000333

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                   LORENE SYLVIA CHU SCHLEINDL,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 16-0-258)

          ORDER OF TRANSFER TO INVOLUNTARY INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the April 7, 2017 petition filed by the

Disciplinary Board of the Supreme Court of the State of Hawai#i,

requesting this court to immediately transfer Respondent Lorene

Sylvia Chu Schleindl to involuntary inactive status, pursuant to

Rules 2.19(b) and (c) of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), we conclude interim transfer to

involuntary inactive status is warranted.     Therefore,

           IT IS HEREBY ORDERED that Respondent Schleindl is

immediately transferred to involuntary inactive status in this

jurisdiction, pursuant to RSCH Rule 2.19(c), effective with the
filing of this order.   Respondent Schleindl shall remain on

involuntary inactive status until further order of this court.

          IT IS FURTHER ORDERED that, upon transfer of Respondent

Schleindl to inactive status, the Office of Disciplinary Counsel

shall suspend and hold in abeyance the investigation of

complaints and the disciplinary proceedings to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that, while the docket in this

matter remains confidential, pursuant to RSCH Rule 2.22(f), the

clerk of the court shall classify this instant order as public.

          IT IS FINALLY ORDERED that the Disciplinary Board shall

publicize and transmit this order as required by RSCH Rules

2.19(d) and 2.19(e).

          DATED: Honolulu, Hawai#i, May 1, 2017.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2